Citation Nr: 1520767	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-03 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 29, 2012, for the grant of a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1969, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which assigned a higher 70 percent rating effective September 24, 2007, to the Veteran's service-connected PTSD.  The Veteran disagreed with this decision in February 2008.  He perfected a timely appeal in January 2009.  A Travel Board hearing was held at the RO in August 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In December 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  The Board inferred a claim of entitlement to a TDIU due exclusively to service-connected PTSD based on a review of the record evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for updated examination to determine the current nature and severity of his service-connected PTSD, including an opinion concerning the impact of this disability on his employability.  This examination and opinion were obtained in April 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a December 2012 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU due exclusively to service-connected PTSD effective June 29, 2012.  The Veteran disagreed with this decision in January 2013, seeking an earlier effective date than June 29, 2012, for the grant of a TDIU due exclusively to service-connected PTSD.  It appears that the AOJ treated the Veteran's VA Form 646 as a substantive appeal on the issue of entitlement to an earlier effective date than June 29, 2012, for the grant of a TDIU due exclusively to service-connected PTSD and addressed this claim in an October 2014 supplemental statement of the case; thus, the Board finds that it has jurisdiction over this claim.  See Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's service-connected PTSD is manifested by, at worst, a depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, social isolation, excessive vigilance, and a lack of intimacy with his wife.

2.  In a letter dated on June 14, 2012, and date-stamped as received by the AOJ on July 16, 2012, the Veteran notified his employer that he was resigning from his job effective on June 28, 2012; in statements on a VA Form 21-4138 attached to this letter, the Veteran informed VA that he had resigned from his job due to his service-connected PTSD.

3.  In statements on a VA Form 21-4138 dated on October 15, 2012, and date-stamped as received by the AOJ that same day, the Veteran asserted, "I have not been able to work for several years."

4.  In a rating decision dated on December 10, 2012, and issued to the Veteran and his service representative that same day, the AOJ granted the Veteran's claim of entitlement to a TDIU due exclusively to service-connected PTSD effective June 29, 2012.

5.  In statements on a VA Form 21-4138 dated on December 13, 2012, and date-stamped as received by the AOJ on January 30, 2013, the Veteran disagreed with the effective date of June 29, 2012, for a grant of a TDIU due exclusively to service-connected PTSD.

6.  Service connection is in effect for prostate cancer, evaluated as 100 percent disabling effective October 23, 2013, PTSD, evaluated as 70 percent disabling effective September 24, 2007, and for a healed shell fragment wound scar of the right hand, evaluated as zero percent disabling effective January 21, 1969.

7.  The record evidence shows that, although the Veteran met the scheduler criteria for a TDIU effective September 24, 2007, it was not factually ascertainable that his service-connected disabilities, alone or in combination, prevented him from securing or maintaining substantially gainful employment prior to June 29, 2012, the day after the date that he stopped working.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for assignment of an earlier effective date than June 29, 2012, for a grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2007 and in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his PTSD had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's earlier effective date claim for a TDIU is a "downstream" element of the AOJ's grant of a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in October 2007 and in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in January 2009 and supplemental statements of the case in February 2009 and in October 2014 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for PTSD.  The evidence also does not support assigning an effective date earlier than June 29, 2012, for a TDIU.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify him under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2007 letter was issued prior to the currently appealed rating decision issued in January 2008; thus, this notice was timely.  Because the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify him.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to a disability rating greater than 70 percent for PTSD.  The Veteran was assisted at the hearing by an accredited representative from California Department of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the currently appealed claim for an earlier effective date for a grant of a TDIU, the Board finds that there is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to this claim.  The Veteran also has been provided with VA examinations which addressed the current nature and severity of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claim for PTSD.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that this disability is totally disabling.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD currently is evaluated as 70 percent disabling effective September 29, 2007, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  As relevant to this claim, a 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 21-30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (i.e., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day, no job, home, or friends).  A GAF score of 31-40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

The record evidence shows that, on VA examination in October 2007, the Veteran's complaints included "difficulties at work and difficulties in his relationship with his present wife."  He also complained of nightmares 2-3 times a week "which are quite problematic for him."  He further complained of problems with memory and concentration and anger and irritability.  The Veteran stated that he "prefers not to have contact with people either at work or social situations."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had worked as a funeral director for the previous 30 years.  "It sounds like he pretty much works by himself in the back preparing the bodies."  He stated that he could not "focus his attention and get the work done" at his job.  The VA examiner stated, "I don't know how much of that is dealing with dead bodies and how much of that is just his [PTSD] in general or maybe his PTSD is made worse with dealing with dead bodies."  The Veteran had been married 3 times and divorced twice.  He reported experiencing "anger and irritability with his previous wives.  He reports a very dysfunctional relationship with his present wife.  He says they have not had sex for 10 years."  He has contact with his 2 children.  The Veteran also reported undergoing gastric bypass surgery in October 2006 and losing over 100 pounds.  "He was very pleased with the results of that."

Mental status examination of the Veteran in October 2007 showed he was casually dressed, full orientation, mildly anxious, clear thinking, normal speech, intact memory, no hallucinations or delusions, no psychosis, clear, logical, and goal-directed thoughts, intact attention and concentration, no "bizarre unusual behaviors," and no gross cognitive deficits.  The VA examiner stated that the Veteran's PTSD symptoms "appear to have increased in frequency and severity since his last examination.  This would include problems with his nightmares which have increased 2-3 times a week.  He finds them very upsetting and they are always about Vietnam and very intrusive for him."  This examiner also stated that the Veteran's PTSD symptoms "appear to be lasting longer and have increased" and he "continues to be dysfunctional due to his symptoms of PTSD."  The Veteran stated that his individual psychotherapy "has had little if any effect on his PTSD symptoms."  The VA examiner stated that the Veteran's PTSD made it difficult for him to establish and maintain social relationships "that involve any level of intimacy."  The Veteran's GAF score was 29, indicating behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  The Axis I diagnosis was PTSD secondary to depression.

In statements on his February 2008 notice of disagreement, the Veteran stated that he had been a funeral director for 30 years to "escape" from interacting with others.  He also stated that emotional distress from his 2006 gastric bypass had worsened his service-connected PTSD.  He stated further that he isolated himself at work and had few friends.

The Veteran's VA outpatient treatment records indicate that he attended regular VA outpatient group therapy session for treatment of his service-connected PTSD throughout 2007 and 2008.

In a December 2008 letter, 2 Vet Center clinicians described how the Veteran "has been managing his PTSD over the years."  These clinicians stated:

[The Veteran] has a history of using alcohol as a coping mechanism and after giving up this addiction turned his attention to his work.  Although he appears to be stable with no time off from work, [the Veteran] has been able to hide emotionally and isolate through his work.  In his profession as a funeral director he interacts very little with individuals and admits in weekly sessions that he can be there for other and yet has not been able to be there for those who really matter, himself and family.  

These clinicians concluded that the Veteran's service-connected PTSD was severely disabling in terms of "social, occupational, emotional, and relationship functioning."  The Veteran's GAF score was 32, indicating some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  

On VA outpatient psychiatric intake treatment in August 2009, the Veteran complained, "I don't do much.  I'm not useful to anyone."  He reported "feeling depressed and anhedonic for [the] past 11 [years] when he decided [that] he hated work and did not want to do anything."  He also complained of sleep disturbance and difficulty falling back to sleep after waking up overnight.  His 3 marriages and 2 prior divorces were noted.  He reported working as a co-manager of a funeral home with his brother although "he does very little [and his] brother manages and does almost everything."  Mental status examination of the Veteran showed full orientation, organized cognition, "tearful when talking of [his] injury in combat," clear, normal, low volume speech, logical thoughts, no hallucinations or delusions, no suicidal or homicidal ideation, adequate insight and judgment, and good impulse control.  The Veteran's GAF score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The Axis I diagnoses included chronic PTSD.  The Veteran was started on citalopram 20 mg every day.

In September 2009, the Veteran's complaints included continued low motivation, discomfort in crowds and with people, and continued anhedonia.  He also reported less irritability and more letting go of his anger.  He denied any suicidal ideation.  Mental status examination of the Veteran showed he was groomed, full orientation, unchanged memory and cognition, normal, clear, low volume speech, logical, no hallucinations or delusions, no suicidal or homicidal ideation, adequate judgment and insight, and good impulse control.  The Veteran's GAF score and Axis I diagnosis were unchanged.  The Veteran's citalopram was increased to 30 mg once daily at bedtime every day.

In January 2010, the Veteran complained that he realized "that I threw myself into my work and had nothing else."  He also complained of continued excessive vigilance and an inability to concentrate on the TV because of his need to scan his surroundings, daily intrusive thoughts of his Vietnam combat experiences, nightmares 2-3 times a month of his in-service injury while in Vietnam, and "almost daily tearfulness."  He denied any suicidal ideation.  His 3 marriages and 2 prior divorces were noted.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnosis were unchanged.  The Veteran's citalopram was increased to 40 mg every day.  

In March 2010, the Veteran's complaints included feeling "[m]ore irritable lately," excessive vigilance, and more morning fatigue.  He also reported thinking about developing other hobbies and interests.  Mental status examination of the Veteran and his GAF score were unchanged.  The Axis I diagnoses included chronic PTSD.  The Veteran's citalopram was increased to 60 mg every day.  He also was advised to pursue his interests and continue with group therapy.

On VA PTSD examination in April 2010, the Veteran's complaints included feeling angry and depressed, isolating himself, nightmares, and flashbacks.  The Veteran reported that he had worked for 29 years in a funeral home and had not missed any time from work in the previous 12 months due to his PTSD.  "The Veteran reports his mental health problems do interfere with employment as he could work 'nowhere else.'"  He had been married 3 times and was close (but not intimate) with his current wife.  He also was close to his children and extended family.  Mental status examination of the Veteran showed no inappropriate behavior, normal speech, no impairment of thought process or communication, no delusions or hallucinations, no suicidal or homicidal ideation, and full orientation.  The Veteran's GAF score was 42.  The Axis I diagnosis was PTSD with secondary depression.  The VA examiner stated, "It is not felt that the Veteran's clinical status has improved since his last [VA] exam."

In an August 2010 letter, a Vet Center social worker stated that the Veteran had been attending individual and group therapy since August 2002.  The Veteran had reported that he lived with his wife and it had been more than 10 years since they had been intimate.  The Veteran had worked more than 20 years as a funeral director alongside his brother.  "He uses his employment as a means of masking his interactions with others daily."  The social worker also stated, "Outside of work it is very difficult for [the Veteran] to interact with others for he easily gets upsets/angry and this affects him physically and emotionally."  The Veteran had no social support other than his wife and his brother.  "He and his wife have not engaged in any type of family vacation in years."  The Veteran also reported that, in the previous 3 months, he experienced daily panic attacks, depressed mood, and thoughts of suicide.  The Vet Center social worker stated that the Veteran's PTSD symptoms had worsened since his most recent VA examination.

The Veteran testified at his August 2011 Board hearing that his service-connected PTSD had reduced his initiative, flexibility, and efficiency at work.  See Board hearing transcript dated August 5, 2011, at pp. 5.  He also testified that he still experienced anger and nightmares due to his PTSD.  Id., at pp. 7.  He testified further that he had been married to his current wife for 30 years although they hadn't been intimate in 10 to 15 years and his PTSD had put "a lot of stress" on their marriage.  Id., at pp. 8-9.  He also testified further that he was depressed "[m]ost of the time."  Id., at pp. 10.  He finally testified that he experienced memory problems as a result of his PTSD.  Id.,  at pp. 11-12.

On VA PTSD Disability Benefits Questionnaire in March 2012, no relevant complaints were noted.  The Veteran's symptoms included a depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, a flattened affect, impairment of short- and long-term memory, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The VA examiner concluded that the Veteran's PTSD was manifested by, at worst, occupational and social impairment with deficiencies in most areas.  This examiner also stated that the Veteran "has very poor concentration, difficulty keeping to schedules, [and a] poor ability to relate to others due to flattened affect and social discomfort."  The diagnoses included PTSD.

On VA outpatient treatment in June 2012, the Veteran complained that he was on the verge of quitting his job or getting fired.  He also complained that he was tired all the time, feeling overwhelmed at work since his company was bought by another company, increased anxiety, and increased irritability "toward others."  Mental status examination of the Veteran showed full orientation, "worried and irritated by work demands [and] focused on anger" towards his job, clear, low volume, normal speech, logical thoughts, no hallucinations or delusions, no suicidal or homicidal ideation, good insight, adequate judgment, and good impulse control.  The Veteran's GAF score was 48, indicating serious symptoms.  The Axis I diagnoses included PTSD.  

In July 2012, the Veteran complained that he had had a bad day and quit his job.  He stated that he had refused an order from management at his job to attend a marketing class and got in to an argument with them.  He also stated that he could no longer hide behind his brother at work since their company had been taken over by another company "and has not been performing well."  He was pleased with his decision to quit and felt relieved.  He experienced "strange combat-related dreams at times."  Mental status examination of the Veteran showed he was casually dressed with unchanged orientation, memory, and cognition, clear, low volume, normal speech, logical thoughts, no hallucinations, delusions, suicidal ideation, or homicidal ideation, good insight and judgment, and good impulse control.  The Veteran's GAF score and the Axis I diagnoses were unchanged.

In September 2012, the Veteran complained of "some trouble going to sleep."  He was "adjusting to retirement," going to the gym 6 days a week, and helping his wife around the house.  He stated that his "wife seems content with his retirement and notes he is less stressed."  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses all were unchanged.

In November 2012, the Veteran reported that he "realizes that he is enjoying his retirement."  He also reported that he wanted to be left alone.  He and his wife were getting along well although they were not intimate and she did not want to discuss it.  He reported occasional nightmares although they have decreased over time.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnosis were all unchanged.  

In February 2014, the Veteran's complaints included "that he currently feels 'unhappy with everything,'" increasing intolerance of other people, and disappointment with his son's life decisions.  "He would like others (especially his wife) to consider his opinion, which he feels generally does not happen."  Mental status examination of the Veteran showed he was casually dressed, full orientation, clear and coherent speech, no suicidal ideation, homicidal ideation, or paranoid ideation, no hallucinations or delusions, grossly intact cognition, good judgment and insight, and good impulse control.  The Veteran's GAF score was 45.  The VA clinician stated that the Veteran's dysphoria and anger likely were related to his cancer diagnosis and treatment.  The Axis I diagnoses included PTSD.

In April 2014, the Veteran's complaints included generally feeling tired, difficulty falling asleep, and worsened depressed mood "although [he] attributes this some to his hormone treatments and marked reduction in exercise regimen."  Mental status examination of the Veteran showed he was casually dressed and appeared very tired, full orientation, clear and coherent speech, no suicidal ideation, homicidal ideation, or paranoid ideation, no hallucinations or delusions, grossly intact cognition, good judgment and insight, and good impulse control.  The Veteran's GAF score was 48.  The Axis I diagnoses included PTSD.

In August 2014, the Veteran stated that he slept well.  He experienced anhedonia and fatigue which had intensified with radiation treatment for recently diagnosed prostate cancer.  Mental status examination of the Veteran showed he was casually dressed, appeared tired, full orientation, clear and coherent speech, no suicidal ideation, homicidal ideation, or paranoid ideation, no hallucinations or delusions, grossly intact cognition, good judgment and insight, and good impulse control.  The Veteran's GAF score was 45.  The Axis I diagnoses included PTSD.

In November 2014, the Veteran stated that his mood was stable.  Mental status examination of the Veteran showed he appeared tired, full orientation, clear and coherent speech, no suicidal ideation, homicidal ideation, or paranoid ideation, no hallucinations or delusions, grossly intact cognition, good judgment and insight, and good impulse control.  The assessment was stable PTSD.  The VA clinician stated that the Veteran's PTSD had responded well to medication.  The Veteran's GAF score and the Axis I diagnoses were unchanged.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 70 percent for PTSD.  The Veteran contends that this disability is completely disabling.  The record evidence does not support his assertions regarding worsening of the symptomatology attributable to service-connected PTSD.  It shows instead that this disability is manifested by, at worst, a depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, social isolation, excessive vigilance, and a lack of intimacy with his wife.  For example, the Veteran stated on VA examination in October 2007 that he "prefers not to have contact with people either at work or social situations."  Following mental status examination of the Veteran, the October 2007 VA examiner stated that the Veteran's PTSD symptoms "appear to have increased in frequency and severity since his last examination.  This would include problems with his nightmares which have increased 2-3 times a week.  He finds them very upsetting and they are always about Vietnam and very intrusive for him."  This examiner also stated that the Veteran's PTSD symptoms "appear to be lasting longer and have increased" and he "continues to be dysfunctional due to his symptoms of PTSD."  The Veteran stated that his individual psychotherapy "has had little if any effect on his PTSD symptoms."  The VA examiner stated that the Veteran's PTSD made it difficult for him to establish and maintain social relationships "that involve any level of intimacy."  The Veteran's GAF score was 29, indicating behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

It appears that the symptomatology attributable to the Veteran's service-connected PTSD improved with medication during the pendency of this appeal.  For example, in August 2009, mental status examination of the Veteran showed full orientation, organized cognition, clear, normal, low volume speech, logical thoughts, no hallucinations or delusions, no suicidal or homicidal ideation, adequate insight and judgment, and good impulse control.  The Veteran's GAF score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran was started on citalopram 20 mg every day.  In September 2009, the Veteran's complaints included continued low motivation, discomfort in crowds and with people, and continued anhedonia.  He also reported less irritability and more letting go of his anger.  His citalopram was increased to 30 mg once daily at bedtime every day.  In January 2010, although the Veteran complained that he realized "that I threw myself into my work and had nothing else," continued excessive vigilance and an inability to concentrate on the TV because of his need to scan his surroundings, daily intrusive thoughts of his Vietnam combat experiences, nightmares 2-3 times a month of his in-service injury while in Vietnam, and "almost daily tearfulness," his mental status examination and GAF score were unchanged.  The Veteran's citalopram was increased to 40 mg every day.  In March 2010, the Veteran's complaints included feeling "[m]ore irritable lately," excessive vigilance, and more morning fatigue.  He also reported thinking about developing other hobbies and interests.  The Veteran's mental status examination and his GAF score again were unchanged.  His citalopram was increased to 60 mg every day.  He also was advised to pursue his interests and continue with group therapy.  

Following VA examination in April 2010, the VA examiner concluded that the Veteran's PTSD had not improved since his VA examination in October 2007.  Following subsequent VA examination in March 2012, a different VA examiner concluded that the Veteran's PTSD was manifested by, at worst, occupational and social impairment with deficiencies in most areas.  This examiner also stated that the Veteran "has very poor concentration, difficulty keeping to schedules, [and a] poor ability to relate to others due to flattened affect and social discomfort."  The record evidence also indicates that the Veteran's PTSD symptomatology essentially was the same with continued individual and group therapy outpatient treatment even after he retired from job.  It does not suggest, however, that the Veteran experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) such that a disability rating greater than 70 percent is warranted for his service-connected PTSD at any time during the appeal period.  See 38 C.F.R. § 4.130, DC 9411 (2014).

The Board acknowledges that the Veteran reported experiencing increased difficulty in his job as a funeral director in the years leading up to his retirement from this job in July 2012.  The fact remains that he was employed as a funeral director, working alongside his brother, for approximately 30 years prior to his retirement.  The Board also acknowledges that the Veteran reported that he had not been intimate with his wife for a large part of their marriage although they had been married to each other for many years and participated in a variety of activities together before and after the Veteran's retirement from his prior job as a funeral director.  The evidence again does not suggest either total occupational or social impairment as a result of the Veteran's service-connected PTSD such that he is entitled to a disability rating greater than 70 percent for this disability at any time during the appeal period.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 70 percent for PTSD.  In summary, the Board finds that the criteria for a disability rating greater than 70 percent for PTSD have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 70 percent rating currently assigned for the Veteran's PTSD effective September 29, 2007, contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran currently is in receipt of a TDIU effective June 29, 2012, the day after the date that he stopped working.  The evidence indicates that the Veteran was employed full-time until approximately July 2012 when he retired after working for 30 years as a funeral director.  It does not indicate that the Veteran was hospitalized for treatment of his service-connected PTSD at any time during the appeal period.  And, as noted above, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  See Johnson, 762 F.3d at 1362.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Claim for a TDIU

The Veteran contends that he is entitled to an earlier effective date than June 29, 2012, for the grant of a TDIU.  He specifically contends that, although he was employed for many years as a funeral director, because he worked in a family business alongside his brother, his employment was marginal, at best, and qualified him for a TDIU.  He also contends that the appropriate effective date for the grant of a TDIU should be September 29, 2007, the date that he filed his increased rating claim for PTSD.

Laws and Regulations

As a threshold matter, when the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a). 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, then the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Factual Background

Following VA examination in October 2007, the VA examiner stated:

[The Veteran's] symptoms of PTSD clearly have interfered with his ability to function at work.  He is employed as a funeral director.  He has been doing this for over 30 years.  No history of missing any time at work...He has difficulty doing his work.  He does have symptoms of anger and irritability [and] difficulty focusing his attention which have interfered with his ability to function at work.

On VA examination in April 2010, the VA examiner noted that the Veteran was employed full-time as a funeral director and worked with his brother.  He had worked in this job for 29 years.  This examiner also stated:

[The Veteran] describes his job performance as good [and] his attendance record as good (leaves early) with no missed time from work over the last 12 [months] and his ability to get along with his coworkers/bosses as good - works just with [his] brother.  Currently fills out Social Security forms, helps clean up, and drives the funeral coach.  Brother directs the services.  The Veteran reports his mental health problems do interfere with employment as he could work 'nowhere else.'  He mentions he is very close to [his] brother.

On Axis IV, the April 2010 VA examiner noted that the Veteran reported, "Fear of going to work and having to work."  

The Veteran testified at his August 2011 Board hearing that his brother protected him at work.  See Board hearing transcript dated August 5, 2011, at pp. 5.  He also testified that he worked full-time at the funeral home.  Id., at pp. 13.  He testified further that he wanted to stop working because he was uncomfortable being around other people.  Id., at pp. 14.

On VA PTSD DBQ in March 2012, the VA examiner stated that the Veteran was "[a]ble to keep [his] current part time employment only because [his] brother (co-manager) covers for him and does many of his assignments."

In a letter dated on June 14, 2012, and date-stamped as received by the AOJ on July 16, 2012, the Veteran notified his employer that he was resigning from his job effective on June 28, 2012; in statements on a VA Form 21-4138 attached to this letter, the Veteran informed VA that he had resigned from his job due to his service-connected PTSD.

In statements on a VA Form 21-4138 dated on October 15, 2012, and date-stamped as received by the AOJ that same day, the Veteran asserted, "I have not been able to work for several years."

In a rating decision dated on December 10, 2012, and issued to the Veteran and his service representative that same day, the AOJ granted the Veteran's claim of entitlement to a TDIU due exclusively to service-connected PTSD effective June 29, 2012.  The AOJ concluded that this was the appropriate effective date for a grant of a TDIU because that was the date following the last day that the Veteran worked.

In statements on a VA Form 21-4138 dated on December 13, 2012, and date-stamped as received by the AOJ on January 30, 2013, the Veteran disagreed with the effective date of June 29, 2012, for a grant of a TDIU due exclusively to service-connected PTSD.

In a June 2013 letter, a VA staff psychiatrist stated that he had treated the Veteran from August 2009 through November 2012.  This VA physician stated:

From initial evaluation and ongoing, [the Veteran] was working at a family business heavily supported by other family members.  When the business was sold, he was not able to adequately perform duties and resigned.

It is my opinion that he was never able to perform as a regular employee since first seen in 2009.  Rather his assigned duties were usually performed by other family members who understood [the Veteran's] incapacities and 'covered' for him.

In my opinion [the Veteran] has been unable to perform duties of competitive employment since August 2009.

Analysis

The Board finds that the preponderance of the evidence is against assigning an earlier effective date than June 29, 2012, for a grant of a TDIU.  The Veteran contends that the appropriate effective date for a grant of a TDIU should be September 29, 2007, which is the date that he filed an increased rating claim for his service-connected PTSD.  The record evidence does not support the assertions concerning entitlement to an earlier effective date for a grant of a TDIU.  It shows instead that, although the Veteran met the scheduler criteria for a TDIU on September 29, 2007, it was not factually ascertainable that his service-connected disabilities, alone or in combination, prevented him from securing or maintaining substantially gainful employment prior to June 29, 2012, the day after the date that he stopped working.  The Board acknowledges that the Veteran retired on June 28, 2012, after working approximately 30 years alongside his brother in a family-owned funeral home.  The Board acknowledges that the Veteran has reported to a variety of treating clinicians during the pendency of this appeal that, while he was employed for 30 years, the symptomatology that he attributed to his service-connected PTSD interfered with his job and prevented him from working anywhere else.  The evidence does not suggest, however, that the Veteran was precluded from securing or following a substantially gainful occupation solely as a result of his service-connected PTSD, particularly since he spent 30 years working full-time alongside his brother in a family-owned funeral home (as he testified before the Board in August 2011).

The record evidence also does not support assigning an earlier effective date than June 29, 2012, for the grant of a TDIU.  Although the October 2007 VA examiner specifically found that the Veteran's PTSD "interfered with his ability to function at work," the Veteran did not report missing any work time due to PTSD and only stated that he experienced "difficulty doing his work" and his anger and irritability interfered with his work as a funeral director.  These findings are in accord with what the Veteran himself reported on VA examination in April 2010 when he reported good job performance and attendance and a good ability to get along with his co-workers (whom he identified as his brother).  He also reported that he feared going to work and having to work although the clinical significance of this finding on Axis IV was not addressed by the April 2010 VA examiner.

The Board recognizes that, in a June 2013 letter, a VA physician opined that the Veteran "was never able to perform as a regular employee since first seen in 2009" and his duties had been covered by other employees where he had worked.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Having reviewed the August 2009 VA physician's opinion concerning the Veteran's date of unemployability, the Board finds that it is less than probative on the issue of whether the Veteran is entitled to an earlier effective date than June 29, 2012, for the grant of a TDIU.  First, the August 2009 VA physician's opinion is contrary to the Veteran's own Board hearing testimony and statements made to clinicians before and after August 2009 that he worked alongside his brother full-time as a funeral director.  Thus, it appears that the August 2009 VA physician's opinion is based on an inaccurate factual predicate (i.e., that the Veteran worked less than full-time).  Second, there is no factual predicate in the record for the assertions made by the August 2009 VA physician that the Veteran's duties were covered by other employees while he was employed.  The Veteran himself has reported consistently in his lay statements and Board hearing testimony that he performed different duties than his brother, the co-funeral home director, throughout his employment at their family funeral home business.  Accordingly, the Board assigns the August 2009 VA physician's little probative weight on the issue of entitlement to an earlier effective date than June 29, 2012, for the grant of a TDIU.

The Board observes that the laws and regulations governing effective dates are clear.  The effective date of an evaluation of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, although the evidence of record demonstrates that the Veteran met the scheduler criteria for a TDIU on September 29, 2007, it was not factually ascertainable that his service-connected disabilities, alone or in combination, prevented him from securing or maintaining substantially gainful employment prior to June 29, 2012, the day after the date that he stopped working after a 30-year career as a funeral home co-director at his family's funeral home business where he worked alongside his brother.  Thus, the Board finds that the criteria for granting an earlier effective date than June 29, 2012, for a grant of a TDIU have not been met.


ORDER

Entitlement to a disability rating greater than 70 percent for PTSD is denied.

Entitlement to an effective date earlier than June 29, 2012, for the grant of a TDIU due exclusively to service-connected PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


